DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic member covering of claims 6 and 12 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujita et al. (U.S. Patent App Pub. No. 2021/0237793; hereinafter Fujita).
Regarding claim 1, Fujita discloses: A vehicle steering apparatus (Fujita: Abstract) provided in a steering mechanism (Fujita: Fig. 1, element 12; steering unit) mechanically separated from (Fujita: para. 24, lines 1-3) a steering operation mechanism (Fujita: Fig. 1, element 14; turning unit), the vehicle steering apparatus comprising: 
a shaft member (Fujita: Figs. 2-3, element 21 input shaft) configured to rotate in accordance with an operation on a steering member (Fujita: para. 26);
a moving portion (Fujita: Fig. 2-3, element 92; second protrusion) configured to move in a circumferential direction of the shaft member (Fujita: Fig. 3) in accordance with rotation of the shaft member (Fujita: para. 39, lines 6-8; para. 69, lines 8-10),
the moving portion being configured to restrict rotation of the shaft member when movement of the moving portion is stopped (Fujita: Fig. 5B, paras. 70-71);

a stop portion disposed on the support member (Fujita: Fig. 2, element 61a; stopper), the stop portion being configured to abut the moving portion to stop movement of the moving portion (Fujita: para. 71);
the moving portion including a first abutting surface that faces the stop portion in the
circumferential direction (Fujita: Fig. 2, 4, element 92a-92b; radial protrusion axial protrusion Examiner note: the first abutting portion is the portion of second protrusion 92a-b seen abutting the stopper 61a in Fig. 5B); 
the first abutting surface being inclined with respect to an axial direction of the shaft member to face a shaft support portion side when the moving portion is viewed in a radial direction of the shaft member (Fujita: Fig. 4, para. 51); and 
the stop portion including a first abutted surface that abuts the first abutting surface (Fujita: Fig. 5B; element 61a; stopper; Examiner note: the first abutted surface is the portion of 61a that is in contact with the second protrusion 92).
Regarding claim 2, Fujita: discloses: wherein: the moving portion is fixed to a rotary member (Fujita: Fig. 4, elements 90, 92; second protrusion, second member; ); and the rotary member is attached to the shaft member, the rotary member being configured to rotate about the shaft member in accordance with rotation of the shaft member (Fujita: para. 39, lines 80; Examiner note: the second member 90 is attached to the shaft 21 through the bearings 72-3 and first member 80).
Regarding claim 3, Fujita discloses: wherein: the rotary member includes a first rotary member (Fujita: Figs 2-4; element 80 first member) and a second rotary member (Fujita; figs. 2-4; element 90; second member);
the first rotary member is attached to the shaft member so as to be engaged with the
shaft member in the circumferential direction (Fujita: para. 39, lines 2-4);
the second rotary member is relatively rotatably supported on the shaft member (Fujita: para. 39, lines 80; Examiner note: the second member 90 is attached to the shaft 21 through the bearings 72-3 and first member 80), the second rotary member is configured to rotate in accordance with rotation of the first rotary member when abutting the first rotary member in the circumferential direction (Fujita: para. 70);
the moving portion is fixed to the second rotary member (Fujita: Fig. 4, elements 90, 92; second member; second protrusion);
the first rotary member includes a second abutting surface (Fujita: Fig. 4, elements 82, 82b; first protrusion; abutment portions) inclined with respect to the axial direction (Fujita: para. 51); 
the second abutting surface is inclined in a same direction as the first abutting surface (Fujita: Figs. 5A-D);
the second rotary member includes a second abutted surface (Fujita: Fig. 4, elements 90, 92, 92a-b; second member; second protrusion; radial protrusion, axial protrusion; Examiner note:  the two abutting surfaces can be seen in contact with the other members in Figs. 5B-D); and the second abutted surface is inclined with respect to the axial direction, abuts the second abutting surface, and is inclined in a same direction as the first abutted surface (Fujita: Figs 4 and 5A-D; para. 51).
Regarding claim 4; Fujita: discloses: a biasing member (Figs. 2-3; element 64) attached to the shaft member (Fujita: para. 37), the biasing member being configured to bias the rotary member toward the shaft support portion in the axial direction (Fujita: Fig. 3; Examiner note: the nut 64 biased the restricting device 70 to the shaft when tightened due to the unlabeled collar on shaft 21 seen in Fig. 3).
Regarding claim 5, Fujita discloses: wherein the first abutted surface is inclined in  direction parallel to the first abutting surface so as to come into surface-abutment with the first abutting surface (Fujita: Figs, 4 -5A-D; element 61a, 92; stopper second protrusion; para. 51).
Regarding claim 6, Fujita: discloses: wherein at least one of the first abutted surface and the first abutting surface is covered with an elastic member (Fujita: para. 49).
Regarding claim 7, Fujita discloses: A vehicle steering apparatus (Fujita: Abstract) provided in a steering mechanism (Fujita: Fig. 1, element 12; steering unit) mechanically separated from (Fujita: para. 24, lines 1-3) a steering operation mechanism (Fujita: Fig. 1, element 14; turning unit), the vehicle steering apparatus comprising:
a shaft member (Fujita: Figs. 2-3, element 21 input shaft) configured to rotate in accordance with an operation on a steering member (Fujita: para. 26);
a moving portion (Fujita: Fig. 2-3, element 92; second protrusion) configured to move in a circumferential direction of the shaft member (Fujita: Fig. 3) in accordance with rotation of the shaft member (Fujita: para. 39, lines 6-8; para. 69, lines 8-10), 
the moving portion being configured to restrict rotation of the shaft member when movement of the moving portion is stopped (Fujita: Fig. 5B, paras. 70-71);
a support member (Fujita: Fig. 2, element 61; housing) including a shaft support portion rotatably supporting the shaft member (Fujita: Fig. 2, elements 62-63; bearings); and

the moving portion including a first abutting surface that faces the stop portion in the circumferential direction (Fujita: Fig. 2, 4, element 92a-92b; radial protrusion axial protrusion Examiner note: the first abutting portion is the portion of second protrusion 92a-b seen abutting the stopper 61a in Fig. 5B);
the stop portion including a first abutted surface that abuts the first abutting surface (Fujita: Fig. 5B; element 61a; stopper; Examiner note: the first abutted surface is the portion of 61a that is in contact with the second protrusion 92); and 
the first abutted surface being inclined with respect to an axial direction of the shaft member to face away from the shaft support portion when the stop portion is viewed in a radial direction of the shaft member (Fujita: Fig. 2, 4, 5A-D, element 63; bearing; para. 51).
Regarding claim 8, Fujita discloses: 8. wherein: the moving portion is fixed to a rotary member (Fujita: Fig. 4, elements 90, 92; second protrusion, second member); and
the rotary member is attached to the shaft member, the rotary member being configured to rotate about the shaft member in accordance with rotation of the shaft member (Fujita: para. 39, lines 80; Examiner note: the second member 90 is attached to the shaft 21 through the bearings 72-3 and first member 80).
Regarding claim 9, Fujita discloses: wherein: the rotary member includes a first rotary member (Fujita: Figs 2-4; element 80 first member) and a second rotary member (Fujita; figs. 2-4; element 90; second member);

the second rotary member is relatively rotatably supported on the shaft member (Fujita: para. 39, lines 80; Examiner note: the second member 90 is attached to the shaft 21 through the bearings 72-3 and first member 80), the second rotary member is configured to rotate in accordance with rotation of the first rotary member when abutting the first rotary member in the circumferential direction (Fujita: para. 70);
the moving portion is fixed to the second rotary member (Fujita: Fig. 4, elements 90, 92; second member; second protrusion);
the first rotary member includes a second abutting surface (Fujita: Fig. 4, elements 82, 82b; first protrusion; abutment portions) inclined with respect to the axial direction (Fujita: para. 51); 
the second abutting surface is inclined in a same direction as the first abutting surface (Fujita: Figs 5A-D); 
the second rotary member includes a second abutted surface (Fujita: Fig. 4, elements 90, 92, 92a-b; second member; second protrusion; radial protrusion, axial protrusion; Examiner note: though unlabeled the two abutting surfaces can be seen in contact with the other members in Figs. 5B-D); and
the second abutted surface is inclined with respect to the axial direction, abuts the second abutting surface, and is inclined in a same direction as the first abutted surface (Fujita: Figs 4 and 5A-D; para. 51).
Regarding claim 10; Fujita: discloses: a biasing member (Figs. 2-3; element 64) attached to the shaft member (Fujita: para. 37), the biasing member being configured to bias the rotary Examiner note: the nut 64 biased the restricting device 70 to the shaft when tightened due to the unlabeled collar on shaft 21 seen in Fig. 3).
Regarding claim 11, Fujita discloses: wherein the first abutted surface is inclined in  direction parallel to the first abutting surface so as to come into surface-abutment with the first abutting surface (Fujita: Figs, 4 -5A-D; element 61a, 92; stopper second protrusion; para. 51).
Regarding claim 12, Fujita: discloses: wherein at least one of the first abutted surface and the first abutting surface is covered with an elastic member (Fujita: para. 49).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zuzelski et al. (U.S. Patent App. Pub. No. 2018/0362079) discloses a steering stop using multiple axial plates on a steering shaft.
Kim et al. (U.S. Patent App. Pub. No. 2018/0238377) discloses a steering stop with a member that rotates on the steering shaft, all members having abutting portions.
Appleyard (U.S. Patent No. 10,988,162) discloses a steering stop with multiple abutment portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611